DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0121064 (Newman).
Regarding claim 1, Newman discloses an exercise device comprising:

a support element 17 extending from a portion of said non-planar substantially annular member (FIGS. 9-10), wherein a first surface of said support element 17 is instantaneously substantially orthogonal to said portion of said non-planar substantially annular member (FIGS. 9-10); wherein said first region 2 of said non-planar substantially annular member is askew relative to said second region 16 of said non-planar substantially annular member (the ring 2 and smaller stability platform 17 occupy different planes, thus are askew relative to each other - FIGS. 9-10).
However, Newman does not disclose the support element is unitary with the annular member.
It has been held that “the use of a one piece construction instead of the structured disclosed in [the prior art] would be merely a matter of obvious engineering choice.” See MPEP 2144.04 V B. In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form integrally the support element and the annular member of Newman in order to prevent the device from accidentally disassembling during use.
Regarding claim 2, Newman teaches the exercise device of claim 1 and further discloses wherein the non-planar substantially annular member has a substantially smooth transition between said first region 2 and said second region 16 (FIGS. 9-10).
Regarding claims 3-4, Newman teaches the exercise device of claim 2, respectively, but does not explicitly disclose wherein said support element has a perimeter edge that is substantially approximating the perimeter edge of one quadrant of a lemniscate (as in claim 3); or wherein said support element has a perimeter edge that is substantially approximating the perimeter edge of a longitudinally bisected teardrop shape (as in claim 4).

Regarding claim 5, Newman teaches the exercise device of claim 2 and further discloses wherein said portion of said non-planar substantially annular member is positioned at the substantially smooth transition between said first region 2 and said second region 16 (FIGS. 9-10).
Regarding claim 6, Newman teaches the exercise device of claim 5 and further discloses wherein said non-planar substantially annular member is substantially rigid (exercise ring is necessarily manufactured of rigid and strong materials in order to support the weight of a user exercising thereon - abstract).
Regarding claim 7, Newman teaches the exercise device of claim 2 and further discloses wherein said substantially planar support 17 element is integral with said non-planar substantially annular member (each stability platform 16,17 can be attached to the exercise ring via molding or fusing, thus making each platform integral with the exercise ring - para 0012).
Regarding claim 8, Newman teaches the exercise device of claim 7 and further discloses wherein a thickness of said support element tapers from a point of contact with said annular ring to a perimeter edge of said support element (for the purpose of illustration, the stability platform of FIGS. 14-15, which shows a similar shape as the stability platform of FIGS. 9-10, is relied upon; see annotated FIG. 14 below).

    PNG
    media_image1.png
    458
    597
    media_image1.png
    Greyscale

Regarding claim 9, Newman teaches the exercise device of claim 1 and further discloses wherein the non-planar substantially annular member has a substantially smooth transition between said first region 2 and said second region 17 (FIGS. 9-10).
Regarding claim 10, Newman teaches the exercise device of claim 9, but does not explicitly disclose wherein said support element has a perimeter edge that is substantially approximating the perimeter edge of one quadrant of a lemniscate.
Absent criticality or unexpected results, the particular shapes or configurations of the perimeter edge of said support element is considered to be a matter of design choice. See MPEP 2144.04 IV B. Since the support element of Newman is configured to provide a user with a false grip on an exercise ring inasmuch the same way as the support element of the instant invention, the results are expected. Furthermore, applicant assigns no criticality to the particular 
Regarding claim 11, Newman teaches the exercise device of claim 10, and further discloses wherein said substantially planar support 17 element is integral with said non-planar substantially annular member (each stability platform 16,17 can be attached to the exercise ring via molding or fusing, thus making each platform integral with the exercise ring - para 0012) and wherein an interface between said support element and said non-planar substantially annular member is a smooth, curved transition absent discontinuities (FIGS. 9-10).
Regarding claim 12, Newman teaches the exercise device of claim 9, but does not explicitly disclose wherein said support element has a perimeter edge that is substantially approximating the perimeter edge of a longitudinally bisected teardrop shape.
Absent criticality or unexpected results, the particular shapes or configurations of the perimeter edge of said support element is considered to be a matter of design choice. See MPEP 2144.04 IV B. Since the support element of Newman is configured to provide a user with a false grip on an exercise ring inasmuch the same way as the support element of the instant invention, the results are expected. Furthermore, applicant assigns no criticality to the particular shapes, and merely discloses that the support elements can have geometries similar to those claimed (see para 0023 of the specification, 9 pages, filed on 4/22/2020).
Regarding claim 13, Newman teaches the exercise device of claim 12, and further discloses wherein said non-planar substantially annular member is substantially rigid (exercise ring is necessarily manufactured of rigid and strong materials in order to support the weight of a user exercising thereon - abstract).
Regarding claim 14, Newman teaches the exercise device of claim 9 and further discloses wherein said portion of said non-planar substantially annular member is positioned at the substantially smooth transition between said first region 2 and said second region 16 (FIGS. 9-10).
.

Response to Arguments
Applicant's arguments filed on 3/1/2021 have been fully considered but they are not persuasive. Applicant’s argument that the prior art fails to teach or suggest the limitation “a support element unitary with and extending from a portion of said non-planar substantially annular member…” is unpersuasive. Although Newman does not explicitly disclose the support element is unitary with the annular member, it has been held that “the use of a one piece construction instead of the structured disclosed in [the prior art] would be merely a matter of obvious engineering choice.” See MPEP 2144.04 V B. In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form integrally the support element and the annular member of Newman in order to prevent the device from accidentally disassembling during use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua Lee/Primary Examiner, Art Unit 3784